Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     IN ADMIRALTY

  GREAT LAKES INSURANCE, SE                               CASE NO: 0:20-cv-60477-WPD

           Plaintiff,

  vs.

  SARL JFL.FI,

           Defendant.

                                             /

    SARL JFL. FI’s ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT FOR
                         DECLARATORY JUDGMENT

           COMES NOW, the Defendant, SARL JFL.FI (hereinafter “Owner S/Y Playtime”)

  by and through its undersigned attorneys and hereby pleads its Answer and Affirmative

  Defenses in response to the Declaratory Judgment Complaint of Plaintiff, GREAT

  LAKES INSURANCE, SE (hereinafter “Great Lakes”) as follows:

                         RESPONSE TO JURISDICTION AND VENUE

  1. In response to paragraph 1 of the Complaint, Owner of S/Y Playtime, admits only

        that Great Lakes seeks declaratory relief under the referenced statute and that there

        is a dispute between the parties over insurance coverage for the S/Y Playtime,

        which was destroyed by Hurricane Dorian in the Bahamas.              The remaining

        allegations of paragraph 1 of the Complaint are denied by Owner of S/Y Playtime.

  2. In response to paragraph 2 of the Complaint, Owner of S/Y Playtime, does not

        contest venue in this Court.    The remaining allegations of paragraph 2 of the

        Complaint are denied by Owner of S/Y Playtime.




                                           Page 1 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 2 of 17




  3. In response to paragraph 3 of the Complaint, Owner of S/Y Playtime, does not

     contest the Court’s jurisdiction to hear this dispute. The remaining allegations of

     paragraph 3 of the Complaint are denied by Owner of S/Y Playtime. The Owner of

     S/Y Playtime would state affirmatively, however that this court may apply state

     insurance law in the absence of an established federal maritime rule.

  4. In response to paragraph 4 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  5. In response to paragraph 5 of the Complaint, Owner of S/Y Playtime denies that

     SARL JFL, FI is the legal name of the Defendant legal entity, but would admit that it

     is a French legal entity, with its business address in the city of La Couronne.   The

     remaining allegations of paragraph 5 of the Complaint are denied by the Owner of

     S/Y Playtime.

                          RESPONSE TO FACTUAL ALLEGATIONS

  6. In response to paragraph 6 of the Complaint, Owner of S/Y Playtime denies that it

     submitted the application for marine insurance to Atlass, which Great Lakes has

     incorrectly identified as Owner of S/Y Playtime’s agent.   Owner of S/Y Playtime is

     without knowledge and denies the portion of paragraph 6 which references Great

     Lakes’ procedures.

  7. In response to paragraph 7 of the Complaint, Owner of S/Y Playtime denies that it

     completed the documents that comprise Exhibit 1; denies that it submitted the

     application for marine insurance to Atlass, which Great Lakes has incorrectly

     identified as Owner of S/Y Playtime’s agent; and denies that Exhibit 1 is the final

     version of the referenced documents that were provided to Great Lakes.




                                        Page 2 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 3 of 17




  8. Admitted.

  9. In response to paragraph 9 of the Complaint, Owner of S/Y Playtime denies that the

     insurance coverages were properly plead in this paragraph and denies that Playtime

     was a 2017 model year, 64 foot vessel.     The remaining allegations of paragraph 9

     are admitted by Owner of S/Y Playtime.

  10. In response to paragraph 10 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  11. In response to paragraph 11 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  12. In response to paragraph 12 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  13. In response to paragraph 13 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  14. In response to paragraph 14 of the Complaint, Owner of S/Y Playtime, admits only

     that during the subject policy period, S/Y Playtime was damaged by Hurricane

     Dorian while she was moored at The Jib Room, at 700 Bay Street, in Marsh Harbour,

     Bahamas. The remaining allegations of paragraph 14 are denied by Owner of S/Y

     Playtime.

  15. In response to paragraph 15 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  16. In response to paragraph 16 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  17. In response to paragraph 17 of the Complaint, Owner of S/Y Playtime, is without




                                        Page 3 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 4 of 17




     knowledge and therefore denies its allegations.

  18. In response to paragraph 18 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

    RESPONSE TO FIRST CAUSE OF ACTION RE: HURRICANE PLAN WARRANTY

  19. In response to paragraph 19 of the Complaint, Owner of S/Y Playtime re-alleges

     each response made in paragraphs 1 through 18 above as if full set forth herein.

  20. In response to paragraph 20 of the Complaint, Owner of S/Y Playtime denies that

     this paragraph accurately states the complete text of the referenced document.

  21. In response to paragraph 21 of the Complaint, Owner of S/Y Playtime, admits only

     that at the time of Hurricane Dorian, S/Y Playtime was moored afloat in a hurricane

     hole in the Bahamas.     The remaining allegations of paragraph 21 are denied by

     Owner of S/Y Playtime.

  22. Owner of S/Y Playtime denies the allegations contained within paragraph 22 of the

     Complaint.

  23. Owner of S/Y Playtime denies the allegations contained within paragraph 23 of the

     Complaint.

  24. In response to paragraph 24 of the Complaint, Owner of S/Y Playtime, admits only

     that it has made a claim for a constructive total loss of S/Y Playtime to Great Lakes.

     The remaining allegations of paragraph 24 of the Complaint are denied by Owner of

     S/Y Playtime.

  25. Owner of S/Y Playtime denies the allegations contained within paragraph 25 of the

     Complaint.

  26. Owner of S/Y Playtime denies the allegations contained within paragraph 26 of the




                                        Page 4 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 5 of 17




     Complaint.

      RESPONSE TO SECOND CAUSE OF ACTION RE: MISREPRESENTATION

  27. In response to paragraph 27 of the Complaint, Owner of S/Y Playtime re-alleges

     each response made in paragraphs 1 through 18 above as if full set forth herein.

  28. In response to paragraph 24 of the Complaint, Owner of S/Y Playtime denies that

     this paragraph is an accurate quotation of the alleged policy wording from Exhibit 2.

  29. In response to paragraph 29 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  30. Owner of S/Y Playtime denies the allegations contained within paragraph 30 of the

     Complaint.

  31. In response to paragraph 31 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  32. Owner of S/Y Playtime denies the allegations contained within paragraph 32 of the

     Complaint.

  33. Owner of S/Y Playtime denies the allegations contained within paragraph 33 of the

     Complaint.

  34. In response to paragraph 34 of the Complaint, Owner of S/Y Playtime, admits only

     that it has made a claim for a constructive total loss of S/Y Playtime to Great Lakes.

     The remaining allegations of paragraph 34 of the Complaint are denied by Owner of

     S/Y Playtime.

  35. Owner of S/Y Playtime denies the allegations contained within paragraph 35 of the

     Complaint.

  36. Owner of S/Y Playtime denies the allegations contained within paragraph 36 of the




                                         Page 5 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 6 of 17




     Complaint.

           RESPONSE TO THIRD CAUSE OF ACTION RE: MISREPRESENTATION
                              AS TO PRIOR LOSS

  37. In response to paragraph 37 of the Complaint, Owner of S/Y Playtime re-alleges

     each response made in paragraphs 1 through 18 above as if full set forth herein.

  38. In response to paragraph 38 of the Complaint, Owner of S/Y Playtime denies that

     this paragraph is an accurate quotation of the alleged policy wording from Exhibit 2.

  39. In response to paragraph 39 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  40. In response to paragraph 40 of the Complaint, Owner of S/Y Playtime denies that

     this paragraph is an accurate quotation of the application attached to Complaint as

     Exhibit 1 and it denies that “NO” was answered to the question alleged in paragraph

     40.

  41. In response to paragraph 41 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  42. Owner of S/Y Playtime denies the allegations contained within paragraph 42 of the

     Complaint.

  43. In response to paragraph 43 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  44. Owner of S/Y Playtime denies the allegations contained within paragraph 44 of the

     Complaint.

  45. Owner of S/Y Playtime denies the allegations contained within paragraph 45 of the

     Complaint.

  46. In response to paragraph 46 of the Complaint, Owner of S/Y Playtime, admits only



                                         Page 6 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 7 of 17




     that it has made a claim for a constructive total loss of S/Y Playtime to Great Lakes.

     The remaining allegations of paragraph 46 of the Complaint are denied by Owner of

     S/Y Playtime.

  47. Owner of S/Y Playtime denies the allegations contained within paragraph 47 of the

     Complaint.

  48. Owner of S/Y Playtime denies the allegations contained within paragraph 48 of the

     Complaint.

                      RESPONSE TO FOURTH CAUSE OF ACTION
                         RE: NAMED OPERATOR WARRANTY

  49. In response to paragraph 49 of the Complaint, Owner of S/Y Playtime re-alleges

     each response made in paragraphs 1 through 18 above as if full set forth herein.

  50. In response to paragraph 50 of the Complaint, Owner of S/Y Playtime denies that

     this paragraph is an accurate quotation of the alleged policy wording from Exhibit 2.

  51. In response to paragraph 51 of the Complaint, Owner of S/Y Playtime, is without

     knowledge and therefore denies its allegations.

  52. Owner of S/Y Playtime denies the allegations contained within paragraph 52 of the

     Complaint.

  53. Owner of S/Y Playtime denies the allegations contained within paragraph 53 of the

     Complaint.

  54. In response to paragraph 54 of the Complaint, Owner of S/Y Playtime, admits only

     that it has made a claim for a constructive total loss of S/Y Playtime to Great Lakes.

     The remaining allegations of paragraph 54 of the Complaint are denied by Owner of

     S/Y Playtime.

  55. Owner of S/Y Playtime denies the allegations contained within paragraph 55 of the



                                         Page 7 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 8 of 17




     Complaint.

  56. Owner of S/Y Playtime denies the allegations contained within paragraph 56 of the

     Complaint.

        WHEREFORE having answered the Complaint, Defendant, SARL JFL.FI,

  demands judgement from the Court:

     A. Declaring that the relationship of insurer and insured exists between Plaintiff and

        Defendant as regards the incident of September 1, 2019 in which the insured

        vessel is alleged to have sustained damage;

     B. Declaring that the Defendant was not in breach of the policy’s hurricane plan and

        that Plaintiff is liable to Defendant for full policy proceeds available under Hull &

        Machinery Coverage and the Third-Party Liability coverage afforded under the

        said policy of marine insurance;

     C. Declaring that the Defendant was not in breach of the policy’s Named Operator

        Warranty and that Plaintiff is liable to Defendant for full policy proceeds available

        under Hull & Machinery Coverage and the Third-Party Liability coverage afforded

        under the said policy of marine insurance;

     D. Declaring that the Defendant did not misrepresent material facts on the

        application for marine insurance and that the subject policy was in full force and

        effect at the time of the subject loss;

     E. Declaring that Plaintiff’s Policy No. CSRYP/174554 does afford coverage to the

        Defendant for the incident of September 1, 2019 in which the insured vessel is

        alleged to have sustained damage;

     F. For all further relief that this Court may deem just and appropriate under the




                                           Page 8 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 9 of 17




        circumstances, including costs of defense.

          DEFENDANT SARL JFL.FI’s DEFENSES, AFFIRMATIVE DEFENSES
                          AND SPECIFIC DENIALS

  1. Plaintiff’s Complaint fails to state a cause of action upon which relief may be

     granted.

  2. As and for a second defense or affirmative defense, Owner of S/Y Playtime avers

     that Plaintiff’s claims are barred in whole or in part by reason of estoppel and/or

     waiver.

  3. As and for a third defense or affirmative defense, Owner of S/Y Playtime avers that

     Plaintiff’s claims are barred or limited, in whole or in part, by its own actions,

     misconduct and/or breach of terms, conditions and provisions of the policy which it

     issued to Owner of S/Y Playtime.

  4. As and for a fourth defense or affirmative defense, Owner of S/Y Playtime avers that

     Plaintiff’s claim for Declaratory Relief is barred in whole or in part by its own

     breaches of the policy which it issued to Owner of S/Y Playtime, and by its failure to

     properly administer, adjust and indemnify Owner of S/Y Playtime for the damages it

     sustained in an insured hurricane loss.

  5. As and for a fifth defense or affirmative defense, Owner of S/Y Playtime avers that

     Plaintiff’s claim for Declaratory Relief is improper and will not terminate the

     controversy as Plaintiff seeks a finding from the Court on past factual conduct of the

     parties and not simply on issues of law.

  6. As and for a sixth defense or affirmative defense, Owner of S/Y Playtime avers that it

     was not in breach of its Hurricane Plan, as a change in mooring location had been

     submitted to Plaintiff reflecting the Primary Mooring Location of the vessel was



                                         Page 9 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 10 of 17




      “Bahamas, Marsh Harbour, Jib Room Marina” by Nicholas Guitard and/or Marine

      Management Consulting & Activities d/b/a Next Generation Yachting.

   7. As and for a seventh defense or affirmative defense, Owner of S/Y Playtime avers

      that it was not in breach of its Hurricane Plan as the Jib Room was a Hurricane Hole

      as contemplated by ANNEX I to the Hurricane Plan and that all material, reasonable

      and practical requirements of ANNEX I were followed by Owner of S/Y Playtime.

   8. As and for an eighth defense or affirmative defense, Owner of S/Y Playtime avers

      that it was not in breach of its Hurricane Plan as the Hurricane Questionaire/Plan

      was ambiguous and impossible as it required the vessel be stored ashore at a

      private residence in Fort Lauderdale.

   9. As and for a ninth defense or affirmative defense, Owner of S/Y Playtime avers that

      it did not misrepresent the vessel’s location, as a change in mooring location had

      been submitted to Plaintiff reflecting the Primary Mooring Location of the vessel was

      “Bahamas, Marsh Harbour, Jib Room Marina” by Nicholas Guitard and/or Marine

      Management Consulting & Activities d/b/a Next Generation Yachting.

   10. As and for a tenth defense or affirmative defense, Owner of S/Y Playtime avers that

      it did not misrepresent material facts regarding a prior loss, as the alleged lighting

      loss did not involve Jean-Francois Vieria as an individual, which is a reasonable

      reading of question 11 of the application form attached as Exhibit 1-1 to the

      Complaint.

   11. As and for a tenth defense or affirmative defense, Owner of S/Y Playtime avers that

      it did not misrepresent material facts regarding a prior loss, as the alleged lighting

      loss did not involve Jean-Francois Vieria as an individual, which is a reasonable




                                         Page 10 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 11 of 17




      reading of question 11 of the application form attached as Exhibit 1-1 to the

      Complaint. Owner of S/Y Playtime’s response to question asked was accurate and

      did not misrepresent any facts.

   12. As and for an eleventh defense or affirmative defense, Owner of S/Y Playtime avers

      that question 11 of the application form attached as Exhibit 1-1 to the Complaint is

      ambiguous as drafted as it does not define “YOU” to include prior legal entities

      owned by the applicant. Owner of S/Y Playtime’s response to question asked was

      accurate and did not misrepresent any facts.

   13. As and for a twelfth defense or affirmative defense, Owner of S/Y Playtime avers

      that a single isolated lightning loss that was not caused by the fault of Jean-Francois

      Vieira was not material to the underwriting decisions made with regard to the subject

      policy for S/Y Playtime.

   14. As and for a thirteenth defense or affirmative defense, Owner of S/Y Playtime avers

      that the alleged breach of the named operator warranty did not occur during the

      events of the subject loss, namely while docked and ravaged by Hurricane Dorian.

      Therefore this alleged breach cannot form the basis of a coverage denial made in

      good faith by the Plaintiff.

   15. As and for a fourteenth defense or affirmative defense, Owner of S/Y Playtime avers

      that under New York Insurance Law Section 3105, an insurance company may rely

      on misrepresentations in applications for insurance to deny coverage as follows:

         a. A representation is a statement as to past or present fact, made to the insurer

             by, or by the authority of, the applicant for insurance or the prospective

             insured, at or before the making of the insurance contract as an inducement




                                         Page 11 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 12 of 17




             to the making thereof. A misrepresentation is a false representation, and the

             facts misrepresented are those facts which make the representation false.

         b. (1) No misrepresentation shall avoid any contract of insurance or defeat

             recovery thereunder unless such misrepresentation was material.             No

             misrepresentation shall be deemed material unless knowledge by the insurer

             of the facts misrepresented would have led to a refusal by the insurer to make

             such contract.

      With regard to the policy at issue in this case, the alleged misrepresentation were

      either not false or were not material to the extent that the Plaintiff would have

      refused to make the contact of insurance for S/Y Playtime.

   16. As and for a fifteenth defense or affirmative defense, Owner of S/Y Playtime avers

      that if any misrepresentations were made, which is denied by Owner of S/Y

      Playtime, the alleged misrepresentations were made by Nicholas Guitard and/or

      Marine Management Consulting & Activities d/b/a Next Generation Yachting, who

      were paid by Owner of S/Y Playtime to advise on and procure insurance for S/Y

      Playtime and therefore the Defendant would not be legally responsible for these

      alleged misrepresentations and they cannot be used as a basis for denial of the

      Defendant’s claim.

   17. Owner of S/Y Playtime reserves the right to amend or plead additional defenses,

      affirmative defenses and specific denials as additional facts are learned through

      discovery in this case.

                        DEFENDANT SARL JFL.FI’s COUNTERCLAIM

         Defendant SARL JFL.FI (hereinafter “Owner of S/Y Playtime”) files this its




                                         Page 12 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 13 of 17




      counterclaim against GREAT LAKES INSURANCE SE (hereinafter “Great Lakes) as

      follows:

                                           PARTIES

   1. Plaintiff, Great Lakes is a corporation organized and existing under the laws of the

      United Kingdom, with its office and principal place of business located in the United

      Kingdom, in the City of London.

   2. Defendant SARL JFL, FI, is a corporation organized and existing under the laws of

      France, with its principal place of business located in France, in the city of La

      Couronne.

                                  JURISDICTION AND VENUE

   3. This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

      Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28

      of the United States Code, sec. 1333.

   4. This Court has also jurisdiction over this case pursuant to Title 28 of the United

      States Code sec. 1332 as the parties are of diverse citizenship and the amount in

      controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

   5. Jurisdiction is also proper at this is a counterclaim to a Declaratory Judgment Action

      brought by Great Lakes against Owner of S/Y Playtime pursuant to the Declaratory

      Judgement Act, 28 United States Code Section 2201 et seq.

   6. Venue lies within the Southern District of Florida as this cause arises out of a policy

      of marine insurance delivered by Plaintiff to the Assured’s insurance agent, Nicholas

      Guitard and/or Marine Management Consulting & Activities d/b/a Next Generation

      Yachting, located at 750 NE 64 Street, Suite BHP1, Miami, Florida 33318.




                                         Page 13 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 14 of 17




                                  FACTUAL ALLEGATIONS


   7. On or about March 17, 2019, Defendant submitted to the Plaintiff, via Defendant’s

      agent, Nicholas Guitard and/or Marine Management Consulting & Activities d/b/a

      Next Generation Yachting, an application for a policy of marine insurance.

   8. After the initial application was submitted to Plaintiff, Owner of S/Y Playtime, advised

      Nicholas Guitard and/or Marine Management Consulting & Activities d/b/a Next

      Generation Yachting that certain changes, including the mooring location being

      changed to reflecting the Primary Mooring Location of the vessel was “Bahamas,

      Marsh Harbour, Jib Room Marina”.

   9. Nicholas Guitard and/or Marine Management Consulting & Activities d/b/a Next

      Generation Yachting agreed to address these changes and based on information

      and belief submitted a revised application to Plaintiff, which was accepted.

   10. A true and accurate copy of that revised application for insurance is attached hereto

      as Exhibit A.

   11. On or about March 19, 2019, Plaintiff GREAT LAKES, in exchange for good and

      valuable consideration issued to the Defendant named herein its Marine Insurance

      Policy No. CSRYP/174554, affording Hull & Machinery coverage in the amount of

      $1,800,000.00 and Third-Party Liability coverage in the amount of $5,000,000.00 for

      a period of one (1) year commencing on March 19, 2019, on the 2018 63 ft Lagoon

      vessel named “PLAYTIME” which was owned by the Defendant.

   12. On or around September 1, 2019, during the period of Plaintiff’s Policy No.

      CSRYP/174554, the 2018 63 ft Lagoon vessel which was owned by the Defendant

      was ravaged and extensively damaged by Hurricane Dorian while it was moored at



                                          Page 14 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 15 of 17




      The Jib Room, at 700 Bay St, in Marsh Harbour, Bahamas.

   13. Prior to the arrival of the Hurricane Dorian in Marsh Harbour, Owner of S/Y Playtime

      paid Nicholas Guitard and/or Marine Management Consulting & Activities d/b/a Next

      Generation Yachting to have the vessel prepared to weather the hurricane in

      compliance with the requirements of her ANNEX 1 storm preparation plan for

      Hurricane Hole [DE 1-1, p. 7 of 9].

   14. Despite these preparations, S/Y Playtime suffered extensive damage and was

      determined to be a constructive total loss as a result of Hurricane Dorian.

   15. After Hurricane Dorian, S/Y Playtime was further damaged by theft of its

      components by unknown actors.

   16. After learning of the damage to S/Y Playtime, Owner of S/Y Playtime timely reported

      a claim for hull and machinery coverage as well as potential third party liability to

      Plaintiff.

   17. Plaintiff acknowledged the insurance claim submitted by Owner of S/Y Playtime for

      this loss.

   18. Plaintiff agrees that S/Y Playtime sustained a constructive total loss as a result of

      Hurricane Dorian.

   19. Owner of S/Y Playtime is entitled to payment of the $1,800,000.00 agreed value for

      the constructive total loss of the vessel, for sue and labor, and consequential and

      incidental damages as well as third party liability coverage and defense from

      Plaintiff.

   20. Plaintiff wrongfully and in bad faith denied coverage for the constructive total loss of

      S/Y Playtime for the alleged reasons set forth in the Declaratory Judgment action, all




                                            Page 15 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 16 of 17




      of which are disputed by Owner of S/Y Playtime.

                          COUNT ONE - BREACH OF CONTRACT

   21. Counterclaimant repeats and realleges each and every allegation set forth in

      Paragraphs 1 through 20 as if set forth fully herein.

   22. Great Lakes under the policy of insurance identified above, contracted to issue

      coverage for S/Y Playtime and to pay for losses incurred by Owner of S/Y Playtime

      during the applicable policy period.

   23. These losses include, but are not limited to, accidental physical loss or damage to

      the vessel as well as reasonable expenses incurred by Owner of S/Y Playtime to

      attempt to mitigate losses, salvage, wreck removal, personal property loss, tender

      loss and other expenses related to the loss.

   24. Owner of S/Y Playtime has fully performed any and all conditions required by the

      subject policy of insurance.

   25. Owner of S/Y Playtime has made a timely demand upon Great Lakes to perform it

      obligations under the policy, however Great Lakes in bad faith has denied the claim

      and breached its obligations to Owner of S/Y Playtime.

   26. As a direct result of Great Lakes breach of the insurance contract, Owner of S/Y

      Playtime has sustained damages, including, but not limited to:

         a. The agreed value of $1,800,000.00;

         b. Personal property losses;

         c. Wreck removal expenses;

         d. Surveyor expenses,

         e. Legal fees and costs;




                                             Page 16 of 17
Case 0:20-cv-60477-WPD Document 6 Entered on FLSD Docket 06/16/2020 Page 17 of 17




         f. Travel expenses and other consequential and incidental damages to be

            determined through discovery.

         WHEREFORE, SARL JFL, FI demands judgment against GREAT LAKES

   INSURANCE, SE for its full measure of damages, costs and pre-judgment interest.

         Dated this 15th day of June 2020

                                            Respectfully Submitted,

                                   By:
                                            s/ Andrew N. Mescolotto
                                            ANDREW N. MESCOLOTTO (28141)
                                            FERTIG AND GRAMLING
                                            200 Southeast 13th Street
                                            Fort Lauderdale, FL 33316
                                            PH: (954) 763-5020
                                            FX: (954) 763-5412
                                            anm@fertig.com
                                            Attorney for the Defendant

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by
   CM/ECF on June 15, 2020 on all counsel or parties of record on the Service List below.

                                                   /s Andrew N. Mescolotto
                                                   Andrew N. Mescolotto
                                                   Fertig & Gramling



   Steven E. Goldman (345210)
   GOLDMAN & HELLMAN
   8751 W. Broward Boulevard
   Suite 404
   Fort Lauderdale, Florida 33324
   Tel (954) 356-0460
   Fax (954) 832-0878
   steven@goldmanandhellman.com
   Attorneys for Plaintiff
   Via CM/ECF




                                         Page 17 of 17
